                  Case 2:18-bk-13697-SK           Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15                Desc
                                                   Main Document     Page 1 of 8


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350

                       5   Attorneys for Creditor
                           TROJAN CAPITAL INVESTMENTS, LLC
                       6

                       7

                       8                             UNITED STATES BANKRUPTCY COURT

                       9                                CENTRAL DISTRICT OF CALIFORNIA

                  10                                          LOS ANGELES DIVISION

                  11
                           In re                                            Case No. 2:18-bk-13697-SK
                  12
                           ANA DURAN                                        Chapter Number: 13
                  13
                                                                            SECURED CREDITOR TROJAN
                  14                          Debtor,                       CAPITAL INVESTMENTS, LLC’S
                                                                            OBJECTION TO SECOND AMENDED
                  15                                                        CHAPTER 13 PLAN
                  16                                                        DATE: December 13, 2018
                                                                            TIME: 10:00 a.m.
                  17                                                        CTRM: 1575
                  18

                  19               TROJAN CAPITAL INVESTMENTS, LLC (“Trojan”) hereby objects (the “Objection”)

                  20       to confirmation of the Debtor’s proposed Second Amended Chapter 13 Plan [Docket No. 60] (the

                  21       “Plan”) in the above-referenced matter. This Objection is based on the authorities cited herein

                  22       and on such additional submissions and argument as may be presented at or before the

                  23       confirmation hearing. In support of its Objection, Trojan respectfully states as follows:

                  24       I.      INTRODUCTION

                  25               With the Debtor’s lien strip motion now denied, the Debtor attempts to resurrect her Plan

                  26       with a new contribution of $1,440 a month conjured out of thin air. The Debtor also filed new

                  27       schedules [Docket No. 61] reducing food expenses by $200 a month and medical expenses by

                  28       $400 a month, among other changes, in order to accommodate the regular monthly payments on
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                 OBJECTION TO SECOND AMENDED
                                                                         -1-
  ATTO RNEY S AT LAW                                                                PLAN
     SANTA A NA
                  Case 2:18-bk-13697-SK           Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15               Desc
                                                   Main Document     Page 2 of 8


                       1   Trojan’s second lien. The Debtor cannot simply make up numbers as she goes along. Given that

                       2   the Debtor’s entire Plan payment is dependent on a gift contribution, this case is wholly

                       3   infeasible. Confirmation of the Plan should be denied due to the Debtor’s questionable finances

                       4   and reliance on gift contributions.

                       5   II.    STATEMENT OF FACTS

                       6          1.      Trojan’s claim is evidenced by a Note executed by Debtor Ana Duran and dated

                       7   March 27, 2006, in the original principal sum of $58,500.00 (the “Note”). A copy of the Note is

                       8   attached to Trojan’s Objection to Confirmation of First Amended Chapter 13 Plan [Docket No.

                       9   40] in the instant bankruptcy case and incorporated herein by reference.
                  10              2.      The Note is secured by a second deed of trust (the “Deed of Trust”) encumbering
                  11       the real property commonly known as 3303 Prospect Avenue, Glendale, CA 91214 (the
                  12       “Property”). A copy of the Deed of Trust is attached to Trojan’s Objection to Confirmation of
                  13       First Amended Chapter 13 Plan [Docket No. 40] in the instant bankruptcy case and incorporated
                  14       herein by reference.
                  15              3.      Subsequently, the Note was assigned to Trinity Financial Services, LLC
                  16       (“Trinity”) and subsequently to Trojan. Trojan, directly or through an agent, is in possession of
                  17       the original Note. Copies of the assignments are attached to Trojan’s Objection to Confirmation
                  18       of First Amended Chapter 13 Plan [Docket No. 40] in the instant bankruptcy case and
                  19       incorporated herein by reference.
                  20              4.      On April 16, 2018, the Debtor filed her original plan [Docket No. 15] providing

                  21       for monthly payments to the Trustee in the total amount of $242.00 per month for 36 months.

                  22       The plan failed to provide payment to Trojan on account of its secured claim. The plan indicated

                  23       the Debtor’s intent to file a Motion to Avoid Trojan’s Lien.

                  24              5.      On April 30, 2018, the Debtor filed her Motion to Avoid Junior Lien on Principal

                  25       Residence [Docket No. 20].

                  26              6.      On May 14, 2018, the Chapter 13 Trustee filed her Objection to Confirmation of

                  27       the Chapter 13 Plan [Docket No. 22].

                  28              7.      On May 31, 2018, Trinity filed its Objection to Confirmation of the Chapter 13
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                OBJECTION TO SECOND AMENDED
                                                                         -2-
  ATTO RNEY S AT LAW                                                               PLAN
     SANTA A NA
                  Case 2:18-bk-13697-SK            Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15                Desc
                                                    Main Document     Page 3 of 8


                       1   Plan [Docket No. 24].

                       2           8.      On July 2, 2018, the Debtor filed her plan, again providing for monthly payments

                       3   to the Trustee in the total amount of $242.00 per month for 36 months. The Plan again failed to

                       4   provide payment to Trojan on account of its secured claim.

                       5           9.      On August 2, 2018, Trojan filed its Objection to First Amended Chapter 13 Plan

                       6   [Docket 40].

                       7           10.     On August 2, 2018, Trinity filed its Opposition to Debtor’s Motion to Avoid Lien

                       8   on Principal Residence [Docket Nos. 41-43].

                       9           11.     On August 27, 2018, the Court issued its Scheduling Order on Debtor’s Motion to
                  10       Avoid Junior Lien on Principal Residence [Docket No. 44].

                  11               12.     On October 18, 2018, Trojan filed the declaration of the parties’ jointly selected

                  12       appraiser [Docket No. 47], resolving the lien strip motion with an appraisal indicating Trojan’s

                  13       lien was at least partially secured.

                  14               13.     On October 22, 2018, Trojan filed its Motion to Dismiss [Docket No. 50].

                  15               14.     On October 24, 2018, Trojan filed the Stipulation with Debtor Resolving the

                  16       Hearing on Debtor’s Motion to Avoid Junior Lien on Principal Residence [Docket No. 53].

                  17               15.     On October 30, 2018, the Court issued its Order Granting Stipulation Resolving

                  18       the Hearing on Debtor’s Motion to Avoid Junior Lien on Principal Residence [Docket No. 57].

                  19               16.     On November 27, 2018, the Debtor filed amended schedules now showing
                  20       $1,713.20 in net income, up from $242.77 on her original schedules [Docket No. 12]. The

                  21       schedules do not state the source of a new $1,440 monthly contribution. The schedules state only

                  22       “Contribution from _______,” leaving a blank space. The schedules also showed the Debtor’s

                  23       expenses were now lowered by $750, seemingly in order to accommodate Trojan’s regular

                  24       monthly payment and an increase in the payment on the Debtor’s first lien.

                  25               17.     The same day, the Debtor also filed her Plan, now including monthly Plan

                  26       payments of $1,714 a month.

                  27       III.    ARGUMENT

                  28               18.     The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  OBJECTION TO SECOND AMENDED
                                                                          -3-
  ATTO RNEY S AT LAW                                                                 PLAN
     SANTA A NA
                  Case 2:18-bk-13697-SK           Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15                   Desc
                                                   Main Document     Page 4 of 8


                       1   confirm a Chapter 13 Plan. A reviewing court should confirm a plan only if it appears under all

                       2   circumstances that the plan has a reasonable likelihood of success. In re Craig, 112 B.R. 224,

                       3   225 (Bankr. N.D. Ohio 1990) (citing In re Anderson, 28 B.R. 628, 630 (Bankr. S.D. Ohio 1982).

                       4   The burden is on the debtor to demonstrate that the plan meets the conditions essential for

                       5   confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren), 89 B.R. 87, 93 (B.A.P.

                       6   9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet this burden.

                       7   A.     The Plan is Not Feasible

                       8          1.      To be eligible for Chapter 13 relief, the Debtor must be an “individual with regular

                       9   income.” 11 U.S.C. § 109(e). The Code defines this term as an “individual whose income is
                  10       sufficiently stable and regular to enable such individual to make payments under a plan under

                  11       chapter 13.” Id. § 101(30).

                  12              2.      Here, the Debtor simply does not have the regular income necessary to make

                  13       payments under the Plan. The Debtor scheduled only disability benefits of $1,148.34. While the

                  14       Debtor is able to rely on her husband’s income of $2,636.69 a month, this results only in

                  15       $3,785.03 in total monthly income. The Debtor scheduled total expenses at $4,211.83 a month

                  16       [Docket No. 61], so this Plan is wholly infeasible.

                  17       B.     The Proposed Gift Contributions Do Not Render the Plan Feasible

                  18              3.      “The Debtor bears the burden of proof in establishing his ability to make the

                  19       payments needed under the plan, and must provide sufficient factual basis for the Court to
                  20       determine both the regularity and stability of his income.” In re Porter, 276 B.R. 32, 38 (Bankr.

                  21       D. Mass. 2002).

                  22              4.      For Chapter 13 plans, “[r]eliance on contributions from family is disfavored.” In

                  23       re Deutsch, 529 B.R. 308, 312 (Bankr. C.D. Cal. 2015) (denying confirmation of a plan relying

                  24       on contributions by the debtor’s cohabiting significant other). In general, to approve a plan

                  25       calling for family contributions, courts require “a firm commitment by the family member to

                  26       make the contributions and a long and undisputed history of providing for the debtor.” In re

                  27       Mercer, No. 2:14-BK-31175-TD, 2015 WL 5735810, at *1 (Bankr. C.D. Cal. Sept. 29, 2015).

                  28       Courts have also observed that, “as a general proposition, gratuitous payments to a debtor by his
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                 OBJECTION TO SECOND AMENDED
                                                                          -4-
  ATTO RNEY S AT LAW                                                                PLAN
     SANTA A NA
                  Case 2:18-bk-13697-SK            Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15                  Desc
                                                    Main Document     Page 5 of 8


                       1   relatives do not constitute regular income.” In re Campbell, 38 B.R. 193, 196 (Bankr. E.D.N.Y.

                       2   1984). A court may permit exceptions where the contributions come from a non-debtor spouse,

                       3   pursuant to a contractual or legal obligation, or where there has been a history of regular

                       4   payments. Id.

                       5          5.       In this case, none of the exceptions apply. The Debtor has not provided any

                       6   evidence that her Chapter 13 Plan is feasible. The Debtor has not indicated who her new plan

                       7   contributor is, whether that individual is employed, or why he or she would ever want to fund the

                       8   Plan. Nor are there are any declarations on file from the new Plan contributor(s) explaining how

                       9   long they have contributed funds to the Debtor, how they manage to afford the payments, or
                  10       whether they plan to continue. Further, the Debtor also failed to provide any details to Trojan’s

                  11       counsel as to the source of the new Plan payment.

                  12              6.       Additionally, the haphazard expense schedules the Debtor filed—including such

                  13       figures as $450 a month for food and housekeeping for a household with at least three people

                  14       (down from $650 a month in the Debtor’s original Docket No. 12 schedules), $100 for medical

                  15       expenses (down from $500 a month), and $60 for clothing, laundry, and dry cleaning (down from

                  16       $130)—show that the Debtor’s schedules have little or no truth to them.

                  17              7.       Instead of having the Debtor’s scheduled expenses wax and wane with the tide of

                  18       the Debtor’s litigation needs, creditors require more evidence as to the feasibility of the Plan and

                  19       the consistency of the Debtor’s income. The Debtor may not simply add contributors, or make up
                  20       numbers as she goes along. See In re Antoine, 208 B.R. 17, 19 (Bankr. E.D.N.Y. 1997)

                  21       (contributions by family members do not, as a general rule, constitute regular income, and

                  22       confirmation has been denied to plans premised on such payments).

                  23              8.       Based only on the newly filed income and expense schedules, the Debtor has

                  24       submitted no evidence of the Plan contributor(s)’ required “long and undisputed history of

                  25       providing for the debtor.” In re Mercer, 2015 WL 5735810, at *1. There is no commitment on

                  26       file or in evidence from any additional individuals who could contribute to this Plan.

                  27              9.       Additionally, given the fact that the Debtor’s prior schedules listed net income in

                  28       the amount of only $242 [Docket No. 12], any new Plan contributors would not be able to show
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  OBJECTION TO SECOND AMENDED
                                                                          -5-
  ATTO RNEY S AT LAW                                                                 PLAN
     SANTA A NA
                  Case 2:18-bk-13697-SK           Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15                 Desc
                                                   Main Document     Page 6 of 8


                       1   that they have in fact been regular contributors to the Debtor’s finances. Any new contributions

                       2   from these contributors would therefore be new gift contributions. The case law is clear that

                       3   “gratuitous payments to a debtor by his relatives do not constitute regular income.” In re

                       4   Campbell, 38 B.R. at 196.

                       5          10.     With the Debtor and her husband’s income not even covering total expenses, the

                       6   Plan therefore relies entirely on hoped-for gratuitous contributions. Due to the shortfall in the

                       7   Debtor and her spouse’s income, confirmation should be denied and this case either dismissed or

                       8   converted to Chapter 7. See In re Porter, 276 B.R. at 38 (“this Court, along with many others to

                       9   have considered this issue, will always be reluctant to confirm a Chapter 13 plan, whose
                  10       feasibility depends so significantly upon contributions from family members of a debtor, and
                  11       where no legally binding obligation currently exists”).
                  12       IV.    CONCLUSION.
                  13              Based on the foregoing, Trojan respectfully requests that the Plan not be confirmed and

                  14       this case dismissed.

                  15

                  16       Dated: November 29, 2018                           Respectfully submitted,
                  17                                                          BURKE, WILLIAMS & SORENSEN, LLP
                  18

                  19
                                                                              By:
                  20                                                                Richard J. Reynolds
                                                                                    Rafael R. Garcia-Salgado
                  21                                                                Attorneys for Creditor
                                                                                    TROJAN CAPITAL INVESTMENTS,
                  22                                                                LLC
                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  OBJECTION TO SECOND AMENDED
                                                                          -6-
  ATTO RNEY S AT LAW                                                                 PLAN
     SANTA A NA
                  Case 2:18-bk-13697-SK           Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15                    Desc
                                                   Main Document     Page 7 of 8


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, California 92705-4067
                       3
                           A true and correct copy of the foregoing document entitled (specify):
                       4   TROJAN CAPITAL INVESTMENTS, LLC’S OBJECTION TO SECOND AMENDED
                           CHAPTER 13 PLAN
                       5   will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       7   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 11/29/18, I checked the CM/ECF docket
                       8   for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                       9   below:
                  10          •   Kathy A Dockery (TR) EFiling@LATrustee.com
                              •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                  11              nef@bwslaw.com,jgomez@bwslaw.com
                              •   Matthew D. Resnik matt@rhmfirm.com,
                  12
                                  ResnikMR81240@notify.bestcase.com;roksana@rhmfirm.com;rosario@rhmfirm.com;jan
                  13              ita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
                                  s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
                  14          •   Richard J Reynolds rreynolds@bwslaw.com,
                                  psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                  15              nef@bwslaw.com;fcabezas@bwslaw.com
                  16          •   Valerie Smith claims@recoverycorp.com
                              •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                  17          •   Robert P Zahradka caecf@tblaw.com, RPZ@tblaw.com

                  18                                                                                Service information continued
                                                                                                on attached page
                  19
                           2. SERVED BY UNITED STATES MAIL:
                  20       On (date) 11/29/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                  21       sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                  22       later than 24 hours after the document is filed.

                  23       Debtor:                           Lienholder:                           Judge:
                           Ana Duran                         Select Portfolio Servicing, Inc,      Honorable Sandra R. Klein,
                  24       3303 Prospect                     P.O. Box 65250                        United States Bankruptcy Court
                           La Crescenta, CA 91214            Salt Lake City, UT 84165              Central District of California
                  25                                                                               Edward R. Roybal Federal
                                                                                                   Building and Courthouse
                  26                                                                               255 E. Temple Street, Suite 1582,
                                                                                                   Los Angeles, CA 90012
                  27
                                                                                                    Service information continued
                  28                                                                            on attached page
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                   OBJECTION TO SECOND AMENDED
                                                                           -7-
  ATTO RNEY S AT LAW                                                                  PLAN
     SANTA A NA
                  Case 2:18-bk-13697-SK           Doc 62 Filed 11/29/18 Entered 11/29/18 11:02:15                 Desc
                                                   Main Document     Page 8 of 8


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date) ________, I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5                                                                        Service information continued
                                                                                            on attached page
                       6
                           I declare under penalty of perjury under the laws of the United States that the foregoing is true
                       7   and correct.

                       8
                           11/29/18             Bernadette C. Antle
                       9    Date                   Printed Name                                    Signature
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                 OBJECTION TO SECOND AMENDED
                                                                          -8-
  ATTO RNEY S AT LAW                                                                PLAN
     SANTA A NA
